Allowable Subject Matter
Claims 1, 3-5, 7-10, 12-14, and 16-19 are allowed. 
The following is an examiner’s statement of reasons for allowance:  
As set forth in the applicant’s arguments, the examiner agrees that the prior art of records fail to teach the aforementioned features as recited in independent claim 1 and similarly recited in independent claims 10 and 19. In particular as argued by the applicant Sirpal still fails to describe the recited configuration file and the area/region information included therein, loading the configuration file when an operating system of the terminal is started, and determining whether an application program supports the activity- component-based in-application screen splitting by querying the configuration file when the application program is started.  Furthermore, as argued by the applicant Yook falls short to describe the recited configuration file and the area/region information included therein, loading the configuration file when an operating system of the terminal is started, and determining whether an application program supports the activity-component-based in-application screen splitting by querying the configuration file when the application program is started.
 Further prior art searches failed to produce any relevant results. Thus, all the pending claims 1, 3-5, 7-10, 12-14, and 16-19 are allowed.      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180121082 A1 is directed to METHOD AND APPARATUS FOR SPLIT SCREEN DISPLAY.  The method for split screen display on an electronic device, includes: receiving an operation signal which triggers displaying a multi -task management interface; displaying the multi -task management interface, wherein the multi -task management interface displays thereon acquired applications running on the electronic device; when it is detected that a user selects a first application and at least one second application from the acquired applications, generating a split screen display interface based on the first application and the at least one second application; and displaying the split screen display interface, so that the first application and the at least one second application are running and displayed on the split screen display interface simultaneously.
6.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
7.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173. 
/TADESSE HAILU/Primary Examiner, Art Unit 2173